                            UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN


MARY WEST,

        Plaintiff,

v.                                                        Case No. 19-cv-00731

MARCUS HOTELS, INC.

        Defendant.

     JOINT STIPULATION FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
                      PURSUANT TO F.R.C.P. 41(a)(1)(A)(ii)

        Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff Mary

West (“Plaintiff”) and Defendant Marcus Hotels, Inc. (“Defendant”) stipulate and jointly request

that this Court enter a dismissal with prejudice of Plaintiff’s Complaint in the above-entitled

action, in its entirety, with the Court to retain jurisdiction over the parties and the action until

October 31, 2021 for the sole purpose of enforcement of the parties’ obligations under Section

2(C) of the parties’ Confidential Settlement Agreement and Release of Claims. Section 2(C) of

the Confidential Settlement Agreement and Release of Claims reads as follows:

        Marcus shall, within twenty-four (24) months of the Effective Date (“the Remediation
Period”), use good faith efforts to cause those portions of the Website that are covered by Title
III of the ADA to be in a condition or state that allows individuals with disabilities within the
meaning of the ADA to gain the same information with an ease of use substantially equivalent to
that of a non-disabled person using the Website (“ADA Compliant”). The Parties agree that
being in substantial conformance with WCAG 2.0 Level AA or WCAG 2.1 shall constitute
“ADA Compliant,” but that substantial conformance with WCAG 2.0, Level AA or WCAG 2.1
is neither the test for ADA Compliance nor the sole method of achieving ADA Compliance. The
Parties further agree that, notwithstanding anything contained in this provision or in this
Agreement, the Website(s) shall be permitted to link to websites owned or operated by others
containing Third-Party Content (as defined below) that may not be accessible to individuals with
disabilities. (The term “Third-Party Content” refers to web content that is not developed, owned,
or operated by Defendant.) The Parties further agree that ADA Compliant shall include
substantial conformance with any standard later established or recognized by the United States
Supreme Court, any U.S. Circuit Court of Appeals covering a circuit in which Marcus operates,
or the U.S. Department of Justice. However, if a judicial, legislative or regulatory body enacts



            Case 2:19-cv-00731-NJ Filed 12/06/19 Page 1 of 2 Document 7
any legislation or rule, or if the United States Supreme Court or a U.S. Circuit Court of Appeals
renders a decision, pursuant to which the Website is not considered a place of public
accommodation or business establishment under the Disability Laws, it is understood that
Marcus will be relieved of the obligations set forth in this Section 2(C). If Marcus’s ability to
meet the deadline for compliance with this Section 2(C) is delayed by third-party vendors, acts of
God, force majeure or other reasons that are outside of Marcus’s control, the deadline shall be
extended for the length of the delay.

       Following the Remediation Period, Marcus shall, either on its own or through a third
party vendor, monitor the Website on a periodic basis to ensure that it continues to be ADA
Compliant. Marcus agrees that if any portion of the Website is discovered to be non-ADA
Compliant, it will promptly remediate that portion of the Website and will cause it to be ADA
Compliant.

       Each party shall bear its own costs.

Date: December 6, 2019

                                              OGLETREE, DEAKINS, NASH, SMOAK &
                                              STEWART, P.C.

                                              /s/ Keith E. Kopplin
                                              Keith E. Kopplin. WI State Bar No. 1044861
                                              1243 North 10th Street, Suite 200
                                              Milwaukee, WI 53205
                                              Telephone: 414.239.6400
                                              Facsimile: 414.755.8289
                                              keith.kopplin@ogletree.com
                                              ATTORNEYS FOR DEFENDANT
                                              MARCUS HOTELS, INC.

                                              By:        /s/ C.K. Lee
                                                  C.K. Lee
                                              Lee Litigation Group, PLLC
                                              148 West 24th Street, 8th Floor
                                              New York, NY 10011
                                              Direct: (212) 465-1180
                                              cklee@leelitigation.com

                                              ATTORNEYS FOR PLAINTIFF
                                              MARY WEST




                                         2
           Case 2:19-cv-00731-NJ Filed 12/06/19 Page 2 of 2 Document 7
